Title: To Thomas Jefferson from William Tatham, 24 November 1805
From: Tatham, William
To: Jefferson, Thomas


                  
                     1805. Novr. 24th.—
                  
                  Recd. of the President of the United States (T. Jefferson) The Sum of Seventy Eight Dollars, Eighty four Cents; being the Sum calculated by Mr. Goldsburg on a reference to Colol. Stricker’s letter touching the amount without profit; & which will be at any time adjusted should any error have occurred.
                  
                     Wm Tatham 
                     
                  
                  
                     London Augt 16 1805
                     Invoice of Goods Shipped by Learmonths & Berry of London on account & risk of Thos Jefferson Esq President of the United States ⅌ the Triton, Capt Fraser ⅌ Norfolk, Virginia.
                     
                        
                           
                              
                              A Camera Obscura, with Extra Glasses constructed in the best manner by Adams
                              
                              
                              
                              10.
                              10—
                              
                           
                           
                              
                              
                                  Two Cases
                              0.
                              7.
                              0
                              
                              
                              
                           
                           
                              
                              
                                  Custom house Entry & Duty
                              
                              15.
                              0
                              
                              
                              
                           
                           
                              
                              
                                  Waterage & fees
                              
                              
                                  4.
                              
                              
                                 6
                              
                              
                                 1.
                              
                              
                                 6.
                              
                              
                                 6
                              
                           
                           
                              
                              
                              
                              
                              
                                 £
                              
                              
                                 11.
                              
                              
                                 16.
                              
                              
                                 6
                              
                           
                        
                     
                     
                  
                  
                     Learmonths & Berry 
                     
                  
                  
                     [Note on original invoice:] add 150 per Ct upon the Sterling cost. $78.84.
                  
               